Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 

Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 7/27/2021, which was received 11/29/2021. Acknowledgement is made to the amendment to claims 21,27,34,35,35. Applicant’s amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection is provided below which was necessitated by amendment:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the corrects 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

16/357,241

21. A method, comprising
receive origin location data and destination location data from a plurality of
users, wherein the origin location data corresponds to geographic origins and the
destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and
the destination location data, 
wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:
determine one or more virtual hub routes transmission route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive energy attribute data from the plurality of users, wherein the energy
attribute data corresponds to one or more attributes of available renewable energy
configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the one or more virtual hub routes; and
determine an energy exchange for one or more renewable energy units based on the one or more virtual hub routes and the energy attribute data, 
wherein: the one or more renewable energy units correspond to the available renewable energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the one or more virtual hub routes; and
the energy exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more renewable energy units: and
transmit the market depth data to the plurality of users.


21. (Currently Amended) A method, comprising:

receiving origin location data and destination location data from a plurality of users,
wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;

determining a plurality of virtual hubs based on the origin location data and the
destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:

wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving parking attribute data from the plurality of users, wherein the parking
attribute data corresponds to one or more attributes of available parking from the plurality
of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a parking exchange for one or more parking units based on the
plurality of virtual hub routes and the parking attribute data, wherein the one or more
parking units correspond to the available parking from the plurality of users for purchase
between the respective origin virtual hub and the respective destination virtual hub,
wherein the parking exchange corresponds to 
comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units.

receiving origin location data and destination location data from a plurality of users,
wherein the origin location data corresponds to geographic origins and the destination
location data corresponds to geographic destinations;

determining a plurality of virtual hubs based on the origin location data and the
destination location data, wherein the plurality of virtual hubs comprises one or more

destination virtual hubs determined based on the destination location data:

determining a plurality of virtual hub routes based on the plurality of virtual hubs,
wherein a respective virtual hub route corresponds to a geographic route from a location
corresponding to a respective origin virtual hub to a location corresponding to a respective
destination virtual hub;

receiving tutoring attribute data from the plurality of users, wherein the tutoring
attribute data corresponds to one or more attributes of available tutoring from the plurality

destination virtual hub; and

determining a tutoring exchange for one or more tutoring units based on the
plurality of virtual hub routes and the tutoring attribute data, wherein the one or more
tutoring units correspond to the available tutoring from the plurality of users for purchase
between the respective origin virtual hub and the respective destination virtual hub.


Claims 21-23,27-30,34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  21-23,27-30,34-37 of copending Application No. 16397685 and claims  21-23,27-30,34-37 of copending Application No. 16359841. Although the claims at issue are not identical, they are not patentably distinct from each other because basically the claims differentiated by the product or service that is delivered by the application’s claims as the specification are virtually the same except for the terms “Parking units” in 16397685, “tutoring units” in 16/359841 and “energy units” in the instant application being interchanged in the applications.
This is a provisional nonstatutory double patenting rejection.



 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23,27-30,34-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 21 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:

21. A method, comprising
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more
origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine one or more virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a transmission route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub; 
receive energy attribute data from the plurality of users, wherein the energy
attribute data corresponds to one or more attributes of available renewable energy
configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the one or more
virtual hub routes; and
determine an energy exchange for one or more renewable energy units based on
the one or more virtual hub routes and the energy attribute data, 
wherein: the one or more renewable energy units correspond to the available
renewable energy configured for physical transfer among the plurality of users
between the respective origin virtual hub and the respective destination virtual hub
using the one or more virtual hub routes; and
the energy exchange corresponds to market depth data, the market depth
data comprising data indicating one or more bid prices and one or more offer prices
provided by the plurality of users for the one or more renewable energy units; and
transmit the market depth data to the plurality of users.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the there is an energy exchange, virtual hubs and virtual hub routes, 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
21. A method, comprising
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more
origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine one or more virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a transmission route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub; 
receive energy attribute data from the plurality of users, wherein the energy
attribute data corresponds to one or more attributes of available renewable energy
configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the one or more
virtual hub routes; and
determine an energy exchange for one or more renewable energy units based on the one or more virtual hub routes and the energy attribute data, 
wherein: the one or more renewable energy units correspond to the available
renewable energy configured for physical transfer among the plurality of users
between the respective origin virtual hub and the respective destination virtual hub
using the one or more virtual hub routes; and
the energy exchange corresponds to market depth data, the market depth

provided by the plurality of users for the one or more renewable energy units; and
transmit the market depth data to the plurality of users.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of energy exchange, virtual hubs and virtual hub routes, are recited at a high-level of generality (i.e., as generic hubs used in an energy exchange performing a generic function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (virtually assembling hubs in an exchange).  For example, stating that the hubs are virtual and a are used in an energy exchange, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 21 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives data from bidder and presents information related to and auction) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing data and making determinations based on the data) see Versata, OIP Techs
see West View Research LLC v Audi AG

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 28 and 35 are a system and computer-readable medium respectively  reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claims 22,23,27,29,30,34,36,37 are dependencies of claims 21,28 and 35. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the energy attribute data comprises renewable energy type, purchase price, renewable energy availability, renewable energy location, or combinations thereof.
wherein the available renewable energy comprises energy generated using solar power, biomass, wind, geothermal power, hydroelectrical power, tidal power, hydrogen, lunar power, chlorophyll, or combinations thereof.
wherein the respective virtual hub route comprises one or more additional locations along the transmission route, 
wherein the one or more additional locations correspond to one or more additional virtual hubs. 


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,22,23,27,28,29,30,34,35,36,37 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary et al (US PG PUB 20190160958) in view of Beaurepaire (US PG PUB 20200173808) in view of Jamail (20180365598) and further in view of Aizenbud (WO 2015059691).

In regards to claim 21, Chaudhary discloses a method, comprising: in location data and destination location data from a plurality of users, wherein the origin location 
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data (Chaudhary, FIG 4, ev operator is provided with ev charging locations that may be an origin for charging and numerous other stations throughout the route to the final location) ;
determining one or more virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a transmission route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub (Chaudhary, FIG 3, station options along the route are calculated and proposed to the ev operator);
Chaudhary teaches station with different types of renewable energy being available (Chaudhary, para 0018, solar charging station, but does not specifically mention receiving energy attribute data from the plurality of users, wherein the energy attribute data corresponds to one or more attributes of available energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination hub using the one or more virtual hub routes. Beaurepaire teaches receiving energy attribute data from the plurality of users, wherein the energy attribute data corresponds to one or more attributes of available energy 
Applicant may argue that Beaurepaire does not expressly disclose that the product in the virtual hubs is not energy related. Beaurepaire does disclose the sale of products along a route at virtual hubs starting at an origin and ending at a destination. However these differences are only found in the non-functional data stored. Data identifying a particular product such as energy is not functionally related to the substrate of the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to store any data in the fields of the invention as shown 
The combination of Chaudhary and Beaurepaire teach determining an energy exchange for one or more renewable energy units based on the one or more virtual hub routes and the energy attribute data, wherein the one or more renewable energy units correspond to the available renewable energy configured for physical transfer between the respective origin virtual hub and the respective destination virtual hub using the one or more virtual hub routes, but does not specifically mention that physical transfer from the exchange is among the plurality of users. Jamail teaches the transferring of multiple products with different characterizes among a plurality of users, (Jamail, para 0015, various products are listed on an exchange for sale by various users traveling a route from origin to destination). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Chaudhary and Beaurepaire physical transfer from the exchange is among the plurality of users as is taught by Jamail, since this will allow entities with products to sell the ability to list availability for selling an energy product in a location that another user is travelling in a designated corridor; and
The combination of Jamel and Beaurepaire teach renting spaces through listing in various locations, but does not specifically mention the energy exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more renewable energy units: and transmit the market depth data to the plurality of users. 
Aizenbud teaches the energy exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more renewable energy units: and transmit the market depth data to the plurality of users. (Aizenbud, FIG 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Jamel and Beaurepaire, because in many cases, a driver that did not find a…spot would give up and prefer to search for [another]…spot instead of spending more time searching for additional services (Aizenbud, para 0004).

In regards to claim 22, the combination of Chaudhary, Beaurepaire, Jamail  and Aizenbud teach wherein the energy attribute data comprises renewable energy type, purchase price, renewable energy availability, renewable energy location, or combinations thereof (Chaudhary, para 0018, 0019).

In regards to claim 23, the combination of Chaudhary, Beaurepaire  Jamail  and Aizenbud teach wherein the available renewable energy comprises energy generated using solar power, biomass, wind, geothermal power, hydroelectrical power, tidal power, hydrogen, lunar power, chlorophyll, or combinations thereof (Senior, ethanol as a biofuel, Chaudhary, para 0018, solar farm energy) .

In regards to claim 27, the combination of Chaudhary, Beaurepaire Jamail  and Aizenbud teach wherein the respective virtual hub route comprises one or more additional locations along the transmission route, wherein the one or more additional locations correspond to one or more additional virtual hubs (Chaudhary, “a route manager 24 will determine the possible route/station options to handle the travel itinerary, i.e., get the EV 13 to its endpoint. For example, if a given EV 13 has a range of 300 miles, and there are three possible routes with five available stations, route manager 24 will determine all viable route and station options that can meet the 300 mile charging options. An estimated travel time may also be provided for each travel option. For example, based on the inputted travel plans for an EV 13, there may be five possible route/station options computed to get from A to B”).

In regards to claim 28, the combination of Chaudhary, Beaurepaire Jamail  and Aizenbud teach computing system, comprising: one or more processors; and
one or more memory comprising program instructions executable by the one or more processors to:
receive origin location data and destination location data from a plurality of
users, wherein the origin location data corresponds to geographic origins and the
destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and
the destination location data, 
responds to a transmission route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;

attribute data corresponds to one or more attributes of available renewable energy
configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the one or more virtual hub routes; and
determine an energy exchange for one or more renewable energy units based on the one or more virtual hub routes and the energy attribute data, 
wherein: the one or more renewable energy units correspond to the available renewable energy configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the one or more virtual hub routes; and
the energy exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more renewable energy units: and
transmit the market depth data to the plurality of users. (see response to claim 21)
.
In regards to claim 29, the combination of Chaudhary, Beaurepaire Jamail  and Aizenbud teach wherein the energy attribute data comprises renewable energy type, purchase price, renewable energy availability, renewable energy location, or combinations thereof (see response to claim 22).

In regards to claim 30, the combination of Chaudhary, Beaurepaire  Jamail  and Aizenbud teach wherein the available renewable energy comprises energy generated using solar power, biomass, wind, geothermal power, hydroelectrical power, tidal power, hydrogen, lunar power, chlorophyll, or combinations thereof (see response to claim 23).


In regards to claim 34, the combination of Chaudhary, Beaurepaire  Jamail  and Aizenbud teach wherein the respective virtual hub route comprises one or more additional locations along the transmission route, wherein the one or more additional locations correspond to one or more additional virtual hubs (see response to claim 27).

In regards to claim 35, the combination of Chaudhary, Beaurepaire Jamail  and Aizenbud teach a non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more
origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
 one or more virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a transmission route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub; 
receive energy attribute data from the plurality of users, wherein the energy
attribute data corresponds to one or more attributes of available renewable energy
configured for physical transfer among the plurality of users between the respective origin virtual hub and the respective destination virtual hub using the one or more
virtual hub routes; and
determine an energy exchange for one or more renewable energy units based on
the one or more virtual hub routes and the energy attribute data, 
wherein: the one or more renewable energy units correspond to the available
renewable energy configured for physical transfer among the plurality of users
between the respective origin virtual hub and the respective destination virtual hub
using the one or more virtual hub routes; and
the energy exchange corresponds to market depth data, the market depth
data comprising data indicating one or more bid prices and one or more offer prices
provided by the plurality of users for the one or more renewable energy units; and
transmit the market depth data to the plurality of users. (see response to claim 21).

In regards to claim 36, the combination of Chaudhary, Beaurepaire Jamail  and Aizenbud teach wherein the energy attribute data comprises renewable energy type, 

In regards to claim 37, the combination of Chaudhary, Beaurepaire  Jamail  and Aizenbud teach wherein the available renewable energy comprises energy generated using solar power, biomass, wind, geothermal power, hydroelectrical power, tidal power, hydrogen, lunar power, chlorophyll, or combinations thereof (see response to claim 23).

Additional cited art discussion
US PG PUBS	
(i) US PG PUB 20190143828 to Swada et al. teach “a plurality of vehicle, a charging station, and a management server. The management server is configured to communicate with the plurality of vehicles and the charging station. Each of the vehicles allows charging of a power storage device mounted therein using electric power from the charging station and performs inter-vehicle charging for charging another vehicle using electric power of the power storage device. The management server obtains a congestion degree in the charging station and a destination of a vehicle. When a charging station is installed as an annex at a destination of the vehicle, and when the congestion degree exceeds a threshold value, the management server selects a candidate vehicle capable of performing inter-vehicle charging from among other vehicles that aim at a destination identical to the destination of the vehicle, and transmits information about the selected candidate vehicle to the vehicle” (abstract).
NPL
	(i) Jiang Landu, “Sun Chase: Energy- Efficient Route Planning for solar-powered EVs, IEEE 37th international conference on distributed computing systems, dated circa 2017 teaches “Electric vehicles (EVs) play a significant role in the current transportation systems. The main factor that affects the acceptance of existing EV models is the range anxiety problem caused by limited charging stations and long recharge times. Recently, the solar-powered EV has drawn many attentions due to being free of charging limitations. However, the solar powered EVs may still struggle with the limited use because of unpredictable solar availability. For example, shadings caused by buildings and trees also possibly decrease the solar panel cell efficiency. To address this, we propose a route planning method for solar-powered EVs to balance the energy harvesting and consumption subject to time constraint. The idea behind our solution is to offer power-aware optimal routing, which maximizes the on-road energy input given solar availability on each road segment. We first build a solar access estimation model using 3D geographic data and then employ a multi-criteria search method to generate a set of Pareto candidate routes. In order to reduce the size of the set, we leverage the bisect kmeans clustering algorithm to extract the most representative Pareto routes with better solar availability. In the evaluation, we developed a validation platform on the vehicle and leveraged mobile sensing techniques to examine our proposed model in real road environments. We conducted simulations to evaluate our proposed route planning algorithm using real life scenarios. Experimental results demonstrate that our solar input model is robust to real road scenarios, and the routing algorithm has great potential to provide efficient services for solar-powered EV in the future”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21,22,23,27,28,29,30,34,35,36,37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625